Interim Decision #1818

MaWEB Or SAMUEL

In Visa Petition Proceedings
A-17729882

Decided by District Director September 14, 1967
Beneficiary, who has the equivalent of a master's degree in psychology (the

minimum educational requirement for professional employment in clinical
psychology) plus four years of experience as a clinical psychologist, is a
member of the professions within the meaning of section 101(a) (32) of the
rmmigration and Nationality Act, as amended, and is eligible for preference
classification under section 203(a) (3) of the Act, as amended, as a clinical
psychologist.

Discussion: The petition was filed to accord third preference classification to the beneficiary as a. member of the professions based upon
his qualifications as a clinical psychologist. The beneficiary is a male,
native and citizen of Pakistan, age 40, presently residing in Downsview, Ontario, Canada, with his wife and five children.
The beneficiary received a master's degree in psycholOgy in 1051
from the University of the Panjab, Lahore, Pakistan, and was also.

awarded a diploma in psychology from the University of Glasgow,
Glasgow, Scotland in 1963. He was employed as a clinical psychologist
at the Glasgow Royal Mental Institute, Glasgow, Scotland from August 1963 to July 1964 at the Warlingham Park Group of Hospitals,
Warlingham, England from August 1964 to February 1966 and at the
Clarke Institute of Psychiatry, Toronto, Canada from February 1966
to date. The beneficiary has stated his intention to engage in his profession as a clinical psychologist in the United States.
It has been determined that the beneficiary has the equivalent of
a master's degree in psychology from an accredited college or university in the United States plus four years of experience as a clinical
psychologist. A Labor certification pursuant to section 212(a) (14)
of the Act, as amended, has been issued by the Secretary of Labor.
Clinical psychologists are listed among professional and kindred
occupations under code 045.108 in the Dictionary of Occupational
Titles, Volume I, Third Edition, prepared by the Department of Labor. Clinical psychologists diagnose mental and emotional disorders

.

542

Interim. Decision #1818
of individuals, administer programs of treatment, and interview patients in clinics, hospitals, prisons and other institutions. They study
medical and social case histories and formulate plans of treatment.

They treat psychological disorders to effect improved adjustments
utilizing various psychological techniques, such as milieu therapy,
psychodrama, and play therapy. Psychologists may collaborate with
psychiatrists and other specialists in developing treatment programs
for patients. Clinical psychologists may serve as consultants to social,
welfare, educational and other agencies on individual cases or in
evaluation, planning, and development of health programs. The Occupational Outlook Handbook, 1966-1967 Edition, of the United
States Department of Labor, states that, generally, the master's degree
with a major in psychology is the minim um educational requirement
-

for professional employment in the field.
Section 101(a) (32) of the Act, as amended, sets forth that "The
term 'profession' shall include but not be limited to architects, ,en-

gineers; lawyers, physicians, surgeons, and teachers in elementary or
secondary schools, colleges, academies, or seminaries." A clinical psychologist is not specifically named in section 131(a) (32) of the Act as
a member of the profession.
However, the high education required for entry into this field is
comparable to the degree of education required for the professions
named in section 101(a) (32), supra. Accordingly, it is concluded that
the beneficiary as a clinical psychologist is a qualified member of the
professions.
ORDER: It is ordered that the petition be approved and the beneficiary accorded third preference classification under section 203 (a)
(3) of the Immigration and Nationality Act, as amended.

